Citation Nr: 0306864	
Decision Date: 04/09/03    Archive Date: 04/14/03

DOCKET NO.  95-00 101	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania

THE ISSUES

1.  Entitlement to an increased rating for bilateral pes 
planus from 30 percent disabling, for the period prior to 
November 2, 2001.

2.  Entitlement to an increased rating for bilateral pes 
planus from 50 percent disabling for the period beginning 
November 2, 2001.

3.  The propriety of the initial 10 percent rating for 
arthritis of the right ankle and subtalar joint, effective 
August 17, 1992.

4.  The propriety of the initial 10 percent rating for 
arthritis of the left ankle and subtalar joint , effective 
August 17, 1992.

5.  Entitlement to extension of a temporary total rating 
under 38 C.F.R. § 4.30 beyond August 30, 1991.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. R. Steyn, Counsel


INTRODUCTION

The veteran had active military service from December 1972 to 
January 1976. 

This appeal arises before the Board of Veterans' Appeals 
(Board) from a January 1992 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO&IC) in 
Philadelphia, Pennsylvania, which granted the veteran an 
increased rating for bilateral pes planus with weak ankle to 
20 percent disabling.  By a December 1993 rating decision, 
the RO granted the veteran an increased rating to 30 percent.

In a January 2003 rating decision, the RO increased the 
veteran's rating for pes planus to 50 percent effective 
November 2, 2001, and granted service connection for 
arthritis of the ankles and subtalar joints with an 
evaluation of 10 percent effective August 17, 1992.  




REMAND

This case must be remanded because the RO has not taken steps 
to comply with the provisions of the Veterans Claims 
Assistance Act of 2000 (VCAA).  The VCAA is applicable to all 
claims filed on or after the date of enactment of the VCAA - 
November 9, 2000 - or filed before the date of enactment and 
not yet final as of that date.  38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002); cf. Dyment v. 
Principi, 287 F.3d. 1377 (Fed. Cir. 2002) (holding that only 
section 4 of the VCAA, amending 38 U.S.C. § 5107, was 
intended to have retroactive effect).

The VCAA, among other things, modified VA's duties to notify 
and to assist claimants by amending 38 U.S.C.A. § 5103 
("Notice to claimants of required information and 
evidence") and adding 38 U.S.C.A. § 5103A ("Duty to assist 
claimants").  First, the VCAA imposed obligations on the 
agency when adjudicating veterans' claims.  With respect to 
the duty to notify, VA must inform the claimant of 
information "that is necessary to substantiate the claim" 
for benefits (codified as amended at 38 U.S.C.A. § 5103).  
Second, 38 U.S.C.A. § 5103A sets out in detail the agency's 
"duty to assist" a claimant in the development of claims 
for VA benefits.  The new § 5103A provides, in part, that the 
Secretary shall make reasonable efforts to assist a claimant 
in obtaining evidence necessary to substantiate the 
claimant's claim for VA benefits.  38 U.S.C.A. § 5103A(a)(1) 
(West 2002).  

VA must also provide certain notices when in receipt of a 
complete or substantially complete application.  38 U.S.C.A. 
§ 5103(a) (West 2002).  The amended "duty to notify" 
requires the Secretary to notify a claimant of which portion 
of the information and evidence, if any, is to be provided by 
the claimant and which portion, if any, will be obtained by 
the Secretary on behalf of the claimant.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2002); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In those 
cases where notice is provided to the claimant, a second 
notice is to be provided to advise that if such information 
or evidence is not received within one year from the date of 
such notification, no benefit may be paid or furnished by 
reason of the claimant's application.  38 U.S.C.A. § 5103(b) 
(West 2002).  In addition, 38 C.F.R. § 3.159(b) details the 
procedures by which VA will carry out its duty to notify.  

In this instance, the RO has not sent the veteran a VCAA 
letter, and has not discussed the VCAA in a Statement of the 
Case or Supplemental Statement of the Case.  Therefore, in 
light of the foregoing and to ensure full compliance with due 
process requirements, the veteran's claim should be remanded 
so that the RO can issue a VCAA letter.  

This matter is remanded to the RO for the following:

1.  The RO must review the claims folder 
and ensure that all notification and 
development required by the Veterans 
Claims Assistance Act of 2000 is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
found at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002) are satisfied to 
the extent required by law.  

2.  After completing any required 
actions identified above, the RO should 
take adjudicatory action on all of the 
veteran's claims, including entitlement 
to an increased rating for bilateral pes 
planus from 30 percent disabling, for 
the period prior to November 2, 2001; 
entitlement to an increased rating for 
bilateral pes planus from 50 percent 
disabling for the period beginning 
November 2, 2001; the propriety of the 
initial 10 percent rating for arthritis 
of the right ankle and subtalar joint, 
effective August 17, 1992; the propriety 
of the initial 10 percent rating for 
arthritis of the left ankle and subtalar 
joint , effective August 17, 1992; and 
entitlement to extension of a temporary 
total rating under 38 C.F.R. § 4.30 
beyond August 30, 1991.  The veteran and 
his representative should be afforded an 
opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	G.H. Shufelt
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




